Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
The Applicant’s reply filed on 1/15/21 is acknowledged.  

Rejoinder
Claim 29 was withdrawn as being drawn to a non-elected species as a result of a restriction requirement dated 4/15/13.  The generic claims being directed to an allowable product, the restriction is withdrawn and applicant is entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. 
In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or 
The application has been amended as follows: 

Claims
Claim 22, line 4-5, please amend to “…wherein the at least one cationic monomer is a compound of…”  Line 15, please amend to “…wherein the at least one ethylenically unsaturated associative monomer is…” 
Claim 35, line 1-2, please amend to “…wherein, in the at least one cationic monomer…”
Claim 36, line 2, please amend to “…the at least one nonionic monomer being…”
Claim 39, line 1, please amend to “…wherein the at least one chain transfer agent…”
Claim 41, line 5-6, please amend to “…wherein the at least one cationic monomer…” Line 16, please amend to “…wherein the at least one ethylenically unsaturated associative monomer is…”  Line 28, please amend to “…obtain the at least one thickener;”
Claim 42, lines 3-4, please amend to “…or as an acidic detergent
Claim 54, line 2, please amend to “…wherein the at least one thickener is prepared by…”.  Line 5-6, please amend to “…wherein the at least one cationic monomer is a compound of…”  Line 16, please amend to “…wherein the at least one ethylenically unsaturated associative monomer is…” Line 28, please amend to “…obtain the at least one thickener;”.



REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The claimed products are novel and non-obvious over the teachings of the prior art.  The closest prior art is Blondel (WO 2010/078957 A1).
Blondel teaches polymeric thickeners comprising at least one cationic monomer, and optionally other nonionic and/or anionic monomers, the presence of a cross-linking agent and a chain transfer agent (e.g. page 2, lines 28-32), where the cationic monomer methyl chloride quaternized dimethylaminoethylmethacrylate,  the optional nonionic monomer may be acrylamide, the optional anionic monomer may be acrylic acid, the crosslinking agent is methylene bisacrylamide, and the chain transfer agent is sodium hypophosphite (e.g. page 3 line 10 - page 4 line 5; Example 1) and that following polymerization an ethoxylated fatty alcohol is added to make the dispersion ready to use (e.g. Example, page 6 lines 7-9).  Blondel further teaches that the polymer is prepared by a reverse phase oil-in-water emulsion polymerization (e.g. page 4 lines 7-12) which is held at a temperature of 65°C for 60 minutes (e.g. Example 1).  Blondel teaches that the cationic monomer is present at 69.7%, the nonionic monomer is present at 8.9%, methylene-bis-acrylamide is present at 0.04 (as calculated from Example 1, page 5) and the ratio of activator (fatty alcohol alkoxylates) to cationic polymer is 10.3 to 100 (calculated from Example 1, page 6), which are within the ranges of claims 22, 37, and 40.  Blondel does not teach an ethylenically unsaturated associative monomer of Formula I, or that the polymer is obtained at a constant temperature of at least 40 °C, or that no crosslinker is used in the process.  Blondel further do not teach that the thickeners are in a surfactant-containing acidic formulation having a pH from 1 to <7.  It would not have been obvious to one of ordinary skill in the art to . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 22-31, 33, 35-37, 39-42, 44-47, 50 and 54 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE PLOURDE BABSON whose telephone number is (571)272-3055.  The examiner can normally be reached on M-Th 8-4:30; F 8-12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/NICOLE P BABSON/Primary Examiner, Art Unit 1619